On April 3, 1957 in case No. 304-54, the court held U.S. patent No. 2,355,966 valid and infringed by the Government’s *964installation at McGuire Air Force Base (Zonolite Co. & Insulating Concrete Corp. v. United States, 138 Ct. Cl. 114, 149 F. Supp. 953). On January 30, 1959, supplemental petitions were filed in cases Nos. 45-59,46-59, 47-59, 48-59, and 49-59 averring infringement of the patent by defendant’s installations at additional locations. By order dated December 17, 1962 (as modified on February 6, 1963), the court entered judgment in cases Nos. 304 — 54 and 45-59 for $30,999 in favor of Zonolite Company, the predecessor in interest of W. B. Grace & Co. (159 Ct. Cl. 596). The judgment covered compensation for unauthorized use of the patented invention at three military bases, leaving for subsequent determination the compensation due for unauthorized use at other Government installations. The court also ordered that as to plaintiff Insulating Concrete Corporation the petitions be dismissed. On July 17,1970, the court entered the following order:
These patent cases [the six cases listed above] come before the court on a stipulation of the parties filed July 7, 1970, signed on behalf of plaintiffs by their attorneys of record and signed on behalf of defendant by its Assistant Attorney General and by its attorney of record. The- stipulation states that a written offer to settle was submitted by plaintiffs to the Attorney General and was duly accepted on behalf of defendant. Plaintiffs have agreed to accept the sum of $292,000 for all past infringement of U.S. Patent 2,355,966 and to fully release the United States from all claims set forth in the petitions. The parties have agreed to entry of judgment in favor of plaintiff, W. B. Grace & Co., in the aforementioned amount. The parties have further agreed that the judgment entered on December 17,1962 (as modified on February 6,1963), in favor of Zonolite Company, for $30,999 (159 Ct. Cl. 596), shall be merged into and. extinguished by the judgment here entered, and that all obligations of the United States under the judgment of December 17, 1962, be discharged.
THEBEFOBE IT IS OBDEBED that the judgment entered on December 17, 1962 (as modified on February 6,1963), be and the same is vacated and
IT IS FUBTHEB OBDEBED that judgment be and the same is entered for plaintiff, W. B. Grace & Co., in the sum of two hundred and ninety-two thousand dollars ($292,000).